 1

 2                         UNITED STATES DISTRICT COURT
 3
                    FOR THE EASTERN DISTRICT OF CALIFORNIA
 4

 5

 6    SADEGH POOZESH, et al.,
 7
                          Plaintiffs,   Case No:1:19−CV−01466−LJO−SKO
 8

 9
             v.                         ORDER RESETTING HEARING
                                        DATE ON MOTION FOR
10    MICHAEL R. POMPEO, et             PRELIMINARY INJUNCTION
      al.,                              FOR JANUARY 10, 2020
11

12                       Defendants.
13

14

15
           Pursuant to parties’ agreement, Plaintiffs’ Motion For Preliminary Injunction
16

17
     is re-set for hearing on January 10, 2020, at 8:30 am. Telephonic appearances are
18   permitted. Should the Court determine that a hearing is unnecessary, it will
19
     endeavor to vacate the hearing at least a week in advance.
20

21

22
     IT IS SO ORDERED.
23
        Dated:    November 21, 2019                /s/ Lawrence J. O’Neill _____
24
                                            UNITED STATES CHIEF DISTRICT JUDGE
25

26

27

28
